Citation Nr: 0633526	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to 
include as due to herbicide exposure and as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, in pertinent part, granted service 
connection and assigned an initial 30 percent rating for PTSD 
and denied service connection for hypertension to include as 
due to herbicide exposure and as secondary to service-
connected diabetes mellitus.

Because the veteran has disagreed with the initial rating 
assigned following the grants of service connection for PTSD, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In an October 2005 letter, the veteran appeared to raise the 
issue of an increased rating for service-connected diabetes 
mellitus with retinopathy and early neuropathy.  As the RO 
has not yet adjudicated this matter, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claims on appeal 
has not been accomplished. 

Initially, the Board notes, that in May and June 2002, the 
veteran was provided with correspondence pertaining to the 
requirements of VCAA and VA's duty to assist. While the 
correspondence addressed the general requirements of VA's 
duty to assist the veteran, the requirements necessary to 
establish compensation under 38 C.F.R. § 3.310 were not 
addressed.  In addition, the Board points out effective 
October 10, 2006, 38 C.F.R. § 3.310 was revised.  38 C.F.R. 
§ 3.310(b) provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical  evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation  and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
The RO should provide the veteran with correspondence that 
address the notice and duty to assist requirements of the 
VCAA, as it specifically pertains to compensation for 
hypertension secondary to service-connected diabetes mellitus 
under 38 C.F.R. 3.310.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to establish 
a disability rating or effective date for the disabilities on 
appeal. As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the claim for an initial rating in excess of 30 
percent for PTSD, the Board finds that the veteran has 
provided sufficient notice of outstanding records of VA 
treatment that may potentially impact this claim on appeal. 
The veteran indicated in his January 2005 substantive appeal 
that he continued to receive counseling for his PTSD through 
the VA mental health clinic in Massena, New York.  The Board 
observes that the most recent treatment records are from the 
VA Massena Community Based Outpatient Clinic (CBOC) from 
October 2004.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the VA Massena 
CBOC dated since October 2004. 

Additionally, the Board notes that in his January 2005 
substantive appeal, the veteran indicated that his symptoms 
PTSD symptoms continued and that he found it increasingly 
difficult to function in his work setting.  The Board finds 
that these statements indicate that the veteran's service-
connected PTSD symptoms have worsened since his last 
examination in October 2004; therefore, a contemporaneous VA 
examination is warranted.  See 38 U.S.C.A. § 5103 (West 
2002).

Regarding the issue of service connection for hypertension, 
the veteran maintains that service connection is warranted 
either on a direct basis, or as secondary to service-
connected diabetes mellitus. 

While the Board realizes the veteran underwent VA 
examinations in March 2003 and October 2004, the opinions 
rendered by the examiners have not addressed the revised 
regulations of 38 C.F.R. § 3.310 as to whether the veteran's 
service-connected diabetes aggravated the veteran's 
nonservice-connected nor was an opinion provided as to direct 
service connection.  Thus, the Board finds that another 
opinion is needed to resolve these issues.  See 38 U.S.C.A. § 
5103A.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Provide the veteran with 
correspondence that specifically 
addresses the information and evidence 
necessary to establish entitlement to 
compensation under  38 C.F.R. § 3.310 
(2006).  The corrective VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson.

2.  The RO should obtain from the VA 
Massena CBOC all records associated with 
the veteran's evaluation and/or treatment 
for PTSD at that facility, from October 
2004 to the present.  All records and/or 
responses received should be associated 
with the claims file.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
schedule the veteran for VA psychiatric 
and cardiovascular examinations, by 
physicians, at an appropriate VA 
facility.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to each examiner for review.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

In regards to the veteran's service-
connected PTSD the examiner should list 
all symptoms related to the veteran's 
service-connected PTSD.  The examiner 
should provide a multi-axial diagnosis, 
to include assignment of a Global 
Assessment of Functioning (GAF) scale 
score, and an explanation of what the 
score means.  

In regards to hypertension, the examiner 
should address: (a) whether the veteran 
entered service with hypertension.  If 
yes, the examiner should identify the 
evidence leading to this conclusion.  He 
should then state whether hypertension 
underwent an increase in severity in 
service which was beyond the natural 
progression of the disease; (b) if 
hypertension did not exist upon the 
veteran's entrance in service, state 
whether hypertension was incurred during 
the veteran's period of active military 
service (September 1967 to September 
1969) or within one year of the veteran's 
active military service; and (c) provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current 
hypertension, was caused or aggravated 
(made permanently worse) by diabetes 
mellitus; or is otherwise the result of a 
disease or injury in service.   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  In considering the 
claim for an initial rating in excess of 
30 percent for PTSD, the RO must also 
document its consideration of whether 
"staged ratings," pursuant to Fenderson 
(cited to above), is warranted.

7.  If any benefit sought on appeal is 
not granted, the RO must furnish to the   
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K.  OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



